ELECTRONIC RECORD
                                                                               116 -IS
COA #      05-13-01486-CR                        OFFENSE:        2.03


           Kenneth Ray Turner v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    Criminal District Court No. 1


DATE: 10/29/14                    Publish: NO    TC CASE #:      F-1351238-H




                        IN THE COURT OF CRIMINAL APPEALS


         Kenneth Ray Turner v. The State of
STYLE:   Texas                                        CCA#:

          APPELLANT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         f£Pv*fb                                      JUDGE:

DATE:        //llflctoiy                              SIGNED:                            PC:

JUDGE:           tJ\ ClAAsA-,                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD